IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GERARDO CASTIELLO,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2722

FLORIDA DIVISION OF
ADMINISTRATIVE HEARINGS;               CORRECTED PAGE: pg 2
FLORIDA OFFICE OF THE                  CORRECTION IS UNDERLINED IN RED
JUDGES OF COMPENSATION                 MAILED: October 12, 2017
                                       BY: KR
CLAIMS; and FLORIDA
STATEWIDE NOMINATING
COMMISSION FOR JUDGES OF
COMPENSATION CLAIMS,

     Respondents.
___________________________/

Opinion filed October 11, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

David M. Caldevilla of de la Parte & Gilbert, P.A., Tampa, for Petitioner.

Pamela Jo Bondi, Attorney General, and Jonathan A. Glogau, Chief, Complex
Litigation, Tallahassee, for Respondents.




PER CURIAM.

      Gerardo Castiello petitioned this court for writ of mandamus (1) to compel the

Division of Administrative Hearings (DOAH) to assign an administrative law judge in

his two pending administrative cases—a section 120.57(1), Florida Statutes, case and
an unadopted rule challenge case—and (2) to compel the Office of Judges of

Compensation Claims (OJCC) to take action on the petition to initiate rulemaking he

filed under section 120.54(7), Florida Statutes. Subsequent to the filing of the

mandamus petition, DOAH’s chief judge designated a hearing officer to preside over

Castiello’s cases pursuant to section 120.65(5), Florida Statutes, and OJCC published a

notice of rule development on the subject of Castiello’s petition to initiate rulemaking.

Based on these actions, we dismiss the mandamus petition as moot. See Ward v. State,

770 So. 2d 206 (Fla. 1st DCA 2000) (dismissing mandamus petition as moot where

trial court ruled on the pleading that was the subject of the petition); Lund v. Dep’t of

Health, 708 So. 2d 645, 646-47 (Fla. 1st DCA 1998) (rejecting argument that court

should decide moot appeal on the merits simply because appellant might be entitled to

an award of attorney’s fees if the appeal was successful); Montgomery v. Dep’t of

Health & Rehab. Servs., 468 So. 2d 1014, 1016 (Fla. 1st DCA 1985) (“A case becomes

moot, for purposes of appeal, where by a change of circumstances prior to the appellate

decision, an intervening event makes it impossible for the court to grant a party any

effectual relief.”).

       DISMISSED.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.




                                           2